DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 17, 18, 20-23, 25, 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huisma et al. (US 6868804, cited by the applicant).
Re claim 1:	Huisma teaches a measurement unit (1) serving as a portable weighing unit for weighing animals in a grazing environment comprising a body having a pair of side walls and an end wall that define a space for receiving an animal therein as shown in figure 1, bars (17) serving as a holder mounted with respect to the body, the holder configured to receive an enticement for attracting an animal into the space; an electronic signal transmitting and receiving device in the panel (30) serving as a reader mounted with respect to the body, the reader being configured to read animal identification information provided on an identity tag (2) of the animal within the space; a platform (4) located within said space so as to receive the front feet of the animal thereon when said animal enters said space and to take a weight measurement of the front feet of the animal; and a controller (30) for receiving the weight measurement of the front feet from the platform and the animal identification information from the reader, said controller being configured to transmit said weight measurement and said animal identification information to a remote processor (20) for processing; wherein the remote processor is configured to convert the weight measurement of the front feet of the animal into a full body weight measurement for the animal (see figs. 1-4; col. 3, line 45-col. 6, line 59).  
Re claim 2:	Wherein the body is configured to be transportable by a vehicle to a grazing environment for use (col. 5, lines 20-24).
Re claim 3:	Wherein the body has wheels to facilitate towing to said grazing environment for use (col. 5, lines 20-24).
Re claim 4:	Wherein the body is configured to be engaged by a lifting device of a vehicle to be carried by the vehicle to the grazing environment for use (col. 5, lines 20-24).
Re claim 5:	Wherein the pair of side walls comprise substantially open frame structures that extend substantially orthogonally from opposing ends of the end wall (fig. 1).  
Re claim 6:	Wherein the holder is mounted to an internal surface of the end wall (fig. 1).  
Re claim 17:	Wherein the controller comprises at least a microprocessor (not particularly shown) for receiving and storing the information from the reader and the platform and a transmitter for transmitting data to the remote processor (i.e., the electronic device receives instructions).  
Re claim 18:	Wherein the transmitter may be a wireless transmitter for transmitting data wirelessly to the remote processor (i.e., the signal is transmitted wirelessly, fig. 1).  
Re claim 20:	Huisma teaches a method of obtaining weight recordings of animals in a grazing environment comprising positioning a measurement unit (1) serving as a portable weighing unit in said grazing environment to entice animals to enter the weighing unit as they graze; measuring the front foot weight of the grazing animals as they enter the portable weighing unit as shown in figure 1;  collecting the measured front foot weight for each animal over a predetermined grazing period as animal weight data; converting the front feet weight data to full body weight data for each animal; and generating reports on the weight of the grazing animals (see figs. 1-4; col. 3, line 45-col. 6, line 59).  
Re claim 21:	Wherein the step of positioning the weighing unit comprises positioning a weighing unit comprising a body having a pair of side walls and an end wall that define a space for receiving an animal therein as shown in figure 1, bars (17) serving as a holder mounted with respect to the body, the holder configured to receive an enticement for attracting an animal into the space; a reader mounted with respect to the body, an electronic signal transmitting and receiving device in the panel (30) serving as the reader being configured to read animal identification information provided on an identity tag (2) of the animal within the space; a platform (4) located within said space so as to receive the front feet of the animal thereon when said animal enters said space and to take a weight measurement of the front feet of the animal; and a controller (30) for receiving the weight measurement of the front feet from the platform and the animal identification information from the reader, said controller being configured to transmit said weight measurement and said animal identification information to a remote processor (20) for processing; wherein the remote processor is configured to convert the weight measurement of the front feet of the animal into a full body weight measurement for the animal, in a field accessible to the grazing animals (see figs. 1-4; col. 3, line 45-col. 6, line 59).  
Re claim 22:	Wherein the step of measuring the front foot weight of the grazing animals as they enter the portable weighing unit comprises positioning a weighbridge in an opening of the portable weighing unit such that the front feet weight of the animal is automatically taken when the animal enters the unit (col. 4, lines 2-6).  
Re claim 23:	Wherein the step of measuring the front foot weight of the grazing animals as they enter the portable weighing unit further comprises enticing the animals into the portable weighing unit by placing an enticement therein (col. 4, lines 62-64).  
Re claim 25:	Wherein the step of collecting the measured front foot weight for each animal over a predetermined grazing period comprises transmitting the animal weight data to a remote processing center (fig. 3; col. 5, line 51- col. 6, line 16).
Re claim 27:	Wherein the step of converting the front feet weight data to full body weight data comprises multiplying each front feet weight measurement by a conversion factor to obtain the full body weight measurement (col. 6, lines 11-15).  
Re claim 28:	Wherein the conversion factor is empirically derived based on collected field trials (col. 6, lines 17-21).
Re claim 29:	Wherein the conversion factor is obtained by a regression equation that includes adjustments according to animal (col. 6, lines 22-51).  
Re claim 30:	Wherein the conversion factor is obtained from statistical analysis data such as a look up table managed by the remote processing center based on the animal (col. 6, lines 22-51).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-16, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huisma in view of Pomar Goma (EP 3093630, cited by the applicant and referred to as ‘Pomar’ hereinafter).
The teachings of Huisma have been discussed above.
Although, Huisma teaches the monitoring system for animals, he fairly suggests that the system comprising particular elements of the system.
However, Pomar teaches a system for real-time measurement of the weight of animals comprising the holder comprises a box for receiving and displaying the enticement to the animal (fig. 1), the enticement is a food or nutrient for consumption by the animal (paragraph 0011), a reader (5) is mounted within the space to read the animal identification information from the identity tag of the animal, the reader is a radio frequency reader such as an RFID reader for reading an RFID tag of the animal (paragraphs  0013-0014),  the platform (2) is fitted to substantially cover said space so as to receive the front feet of the animal present in the space (fig. 1), the platform (2) is configured to be supported by at least two load bars to capture the front feet weight of the animal present thereon (fig. 2), the platform (2) is raised above a ground surface to facilitate stepping of the animal onto the platform (fig. 2) (see figs. 1-2; paragraphs 0010-0035).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Pomar to the teachings of Huisma in order to provide covered area for providing food and monitoring animals. In fact, such modification would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for monitoring animals, and therefore an obvious expedient.
 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huisma in view of Tarvis (US 2007/0137584).
The teachings of Huisma have been discussed above.
Although, Huisma teaches the monitoring system for animals, he fairly suggests that the system comprising a transmitter including USB connection.
However, Tarvis teaches a system (10) for monitoring animal feed comprising a USB interface for retrieving stored data (78) using wired communication (see figs. 1-6; paragraphs 0032-0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Tarvis to the teachings of Huisma in order to retrieve stored data directly from the system using wired connection. In fact, such modification would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for accessing data, and therefore an obvious expedient.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huisma in view of Harty et al. (US 9974284).
The teachings of Huisma have been discussed above.
Although, Huisma teaches the monitoring method for animals, he fairly suggests that the method comprising downloading animal data to a handheld device.
Harty teaches a method for requesting of downloading data related to animal (50) and displaying downloaded data on a screen of smart phone (51) (see fig. 1-6; col. 16, lines 13-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Harty to the teachings of Huisma in order to access data instantly from the remote server using the handheld device such as a smart phone.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huisma in view of Harty et al. (US 9974284).
The teachings of Huisma have been discussed above.
Although, Huisma teaches the monitoring method for animals, he fairly suggests that the method comprising the conversion factor is around 1.75.
However, it would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for choosing the conversion factor according to the animals, and therefore an obvious expedient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Letkomiller et al. (US 7026939) and Albornoz et al. (US 2019/0075756) teach the system for monitoring animals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887